Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment dated December 4, 2020 has been carefully considered, but is non-persuasive.

Applicant has argued with regard to Fanti 3,042,371 as summarized on pages 8-14 of Applicant’s Remarks dated December 4, 2020, that the Examiner has stretched what is actually taught by Fanti to the skilled person beyond to what is reasonable, that Fanti clearly is directed at       a ‘regular’ cross sectional shape of an aerodynamic blade/wing, i.e., with a flush suction side and flush pressure side, that there is no teaching in Fanti whatsoever of an aerodynamic element with a trailing edge of a flat-back airfoil type and a separate extension body attached to the trailing edge near the suction side surface of the aerodynamic element, that MPEP § 2111 directs an Examiner to give the pending claims their broadest reasonable interpretation consistent with the specification, but that the MPEP § 2111 guidance does not authorize that the claim terms can take on any conceivable meaning the Examiner may create, and that as is clear from the Fanti figures, Fanti does not include “an aerodynamic element comprising a cross section in an airflow direction with a suction side surface, a pressure side surface, and a trailing edge of a flat-back airfoil type extending between the suction side surface and the pressure side surface”. Applicant has further argued that although the cross sectional drawings may seem to show a flat-back trailing edge, this is no more than an interior portion of a regular constructional part of the blade/wing, and that as clearly shown in Figure 4 and 5 of Fanti, the lower surface of the bimetal ‘extension’ part is flush with the front part of the blade/wing (be it firmly connected (Fig. 4), or 

Respectfully, these arguments are non-persuasive. Fanti discloses a rotor blade 10 for a wind turbine, wherein the rotor blade is provided at least partly with an aerodynamic element 12 comprising a cross section in an airflow direction with a suction side surface 24, a pressure side surface 26, and a trailing edge F of a flat-back airfoil type extending between the suction side surface and the pressure side surface, wherein the aerodynamic element further comprises an extension body 14 attached to the trailing edge near the suction side surface of the aerodynamic element, and wherein the extension body has a top surface flush with the suction side surface, and lower surface opposite the top surface that is remote from the pressure side surface, with an exposed portion shown generally at F of the trailing edge, wherein a first tangent T1 is tangent to the top surface of the extension body and a second tangent T2 is tangent to the pressure side surface at the endmost part of the trailing edge, the endmost part of the trailing edge being the endmost part of the rotor blade, wherein the first and second tangents intersect at an intersection length downstream of the trailing edge, and wherein a length of the extension body extending 

However, Applicant’s argument that Fanti does not teach or suggest the exposed portion of the trailing edge extending from the lower surface of the extension body to the pressure side surface of the aerodynamic element, is persuasive. In Fanti, the exposed portion has a lower sheet 16 formed of sheets 30, 34, which is attached to the trailing edge F adjacent the pressure side surface 26. Attempting to eliminate the lower sheet 16 from Fanti would interfere with the bimetallic operability of the rotor blade of Fanti and would not be obvious to one of ordinary skill in the art. 

Applicant has argued with regard to the rejection of claims 10-11, 14-15, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross 5,294,080 in view of Fukami 2013/0094970, that the Examiner’s statement that the only difference between the combination of features of independent claim 10 and the disclosure of Ross is the feature that the airfoil is a rotor blade, is not correct, as Ross also fails to disclose or even suggest the presence of an aerodynamic element (rotor blade) having a trailing edge of a flat-back airfoil type extending between the suction side surface and the pressure side surface, and the further features of claim 10 referencing the flat-back trailing edge. Applicant has further argued that the Examiner acknowledges this fact in the Office Action on page 10, where it is acknowledged that the endmost part of the trailing edge is indeterminate from figure 5 of Ross, and that when the Examiner refers to the embodiment of Fig. 10 of Ross, it is also clear that this embodiment also fails to teach a flat-back airfoil type as defined in claim 10. Applicant has further argued that 

Applicant has further argued with regard to the rejection of claims 10-11, 14-15, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross 5,294,080 in view of Fukami 2013/0094970, that while the rejection states that in figure 5 of Ross there is a movable element or flap 42, but the endmost part of the trailing edge is indeterminate from figure 5. Applicant has further argued that as Ross does not disclose the “rotor blade is provided at least partly with an aerodynamic element comprising a cross section in an airflow direction with a suction side surface, a pressure side surface, and a trailing edge of a flat- back airfoil type extending between the suction side surface and the pressure side surface,” Ross cannot be a starting point for an obviousness argument. 

Respectfully, these arguments are non-persuasive. Annotated figure 5 of Ross clearly shows that the portion labeled as “F” is flat; thus Ross discloses an airfoil 30 substantially as claimed, wherein the airfoil is provided at least partly with an aerodynamic element comprising a cross section in an airflow direction with an upper suction side surface, a lower pressure side surface near 30, and a trailing edge F of a flat-back airfoil type extending between the suction side surface and the pressure side surface, wherein the aerodynamic element further comprises an extension body 34 attached to the trailing edge near the suction side surface of the aerodynamic 

Applicant has further argued with regard to the rejection of claims 10-11, 14-15, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross 5,294,080 in view of Fukami 2013/0094970, that while the rejection asserts that it would be obvious to use the Ross airfoil for a rotor blade, there is no support for this conclusion as the Ross device includes both a main airfoil 12 and a hinged flap element 18, 42, and there  is no teaching in Fukami of using such a device as a rotor.

Respectfully, these arguments are non-persuasive. As set forth in the most recent Office Action, Fukami 2013/0094970 (figures 1-4, inclusive) shows an aerodynamic element comprising: a flat-back airfoil 20 with a cross section in an airflow direction having a suction side surface 14, a pressure side surface 12, and a trailing edge 9 extending between the suction side surface and the pressure side surface. Paragraph 125 teaches that the airfoil may be applied to an aircraft airfoil or an airfoil for a wind turbine, for the purpose of allowing for interchangeability of the flat-back airfoil for multiple applications. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply the airfoil of Ross in the form of the flat-back airfoil as a rotor blade for a wind turbine, as taught by Fukami, for the purpose of allowing for interchangeability of the flat-back airfoil for multiple applications.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Amended claim 10, which recites that the extension body has a lower surface that is remote from the pressure side surface, an exposed portion of the trailing edge extending from the lower surface of the extension body to the pressure side surface of the aerodynamic element, is not mentioned in the specification, although it is shown in the drawings. 

Pursuant to MPEP § 608.01(o), “Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find 

In order to overcome this objection, the specification may be amended to include the above underlined claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-11, 14-15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross 5,294,080 in view of Fukami 2013/0094970. 
Ross (figure 5) discloses an airfoil 30 substantially as claimed, wherein the airfoil is provided at least partly with an aerodynamic element comprising a cross section in an airflow direction with an upper suction side surface, a lower pressure side surface near 30, and a trailing edge F of a flat-back airfoil type extending between the suction side surface and the pressure side surface, wherein the aerodynamic element further comprises an extension body 34 attached to 
The extension body in combination with the trailing edge forms a non-symmetrical downstream facing profile surface (claim 11). 
The length l of the extension body in the airflow direction fulfils the equation l ≤ T tan α, wherein T is a thickness of the trailing edge perpendicular to the airflow direction, and α is the angle between the pressure side end of the trailing edge and the end rim of the extension body, the angle α being about 25 degrees (claim 14).
The trailing edge is located at beyond 50% of a chord length of the aerodynamic element (claim 15).
Note the annotated figures below.


    PNG
    media_image1.png
    389
    951
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    394
    862
    media_image2.png
    Greyscale


However, Ross does not disclose that the airfoil is a rotor blade (claim 10).

Fukami 2013/0094970 (figures 1-4, inclusive) shows an aerodynamic element comprising: a flat-back airfoil 20 with a cross section in an airflow direction having a suction side surface 14, a pressure side surface 12, and a trailing edge 9 extending between the suction 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply the airfoil of Ross in the form of the flat-back airfoil as a rotor blade for a wind turbine, as taught by Fukami, for the purpose of allowing for interchangeability of the flat-back airfoil for multiple applications.

The modified airfoil of Ross shows all of the claimed subject matter except for the second tangent T2 is tangent to the pressure side surface at the endmost part of the trailing edge, the endmost part of the trailing edge being the endmost part of the rotor blade (claim 10). Rather, in figure 5 of Ross there is a movable element or flap 42, but the endmost part of the trailing edge is indeterminate from figure 5.

However, figure 10 of Ross teaches that the endmost part of an airfoil 10 has a trailing edge and a movable element or flap 72, for the purpose of providing a manner of attachment of the movable element or flap to the trailing edge via an external hinge 73. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified airfoil of Ross such that the movable element or flap 42 of figure 5 is attached to the airfoil at the trailing edge, as taught by figure 10 of Ross, for the purpose of providing a manner of attachment of the movable element or flap to the trailing edge 

With regard to claim 19, the modified airfoil of Ross shows all of the claimed subject matter except for the extension body extends over a limited length of the trailing edge of the aerodynamic element (claim 19).

Fukami (figure 11) shows an airfoil 10 in the form of a wind turbine blade element having a cross section in an airflow direction with a suction side surface 14, a pressure side surface 12, and a trailing edge 9 of a flat-back airfoil type extending between the suction side surface and the pressure side surface, wherein the aerodynamic element further comprises an extension body 60 attached to the trailing edge near the suction side surface of the aerodynamic element, wherein the extension body has a top surface flush with the suction side surface, wherein a first tangent is tangent to the top surface of the extension body, the extension body extending over a limited length of the trailing edge of the aerodynamic element, for the purpose of improving the rigidity of the trailing edge of the flat-back airfoil and the buckling strength of the wind turbine blade.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified airfoil of Ross such that the extension body extends over a limited length of the trailing edge of the aerodynamic element, as taught by Fukami, for .

	Claims 10-11, 14-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wobben 7,946,803 in view of Ross 5,294,080, as evidenced by Fukami 2013/0094970.
Wobben (figures 18, 20, 21, 23, 25, 28A, and 30A) discloses a rotor blade 8/100 for a wind turbine substantially as claimed, wherein the rotor blade is provided at least partly with an unnumbered aerodynamic element comprising a cross section in an airflow direction with suction side surface 10, a pressure side surface 9, and a trailing edge 3 of a flat-back airfoil type extending between the suction side surface and the pressure side surface, wherein the aerodynamic element further comprises an extension body 240 attached to the trailing edge near the suction side surface of the aerodynamic element, and wherein the extension body has a top surface flush with the suction side surface, and a lower surface LS that is remote from the pressure side surface, an exposed portion E of the trailing edge extending from the lower surface of the extension body to the pressure side surface of the aerodynamic element, wherein a first tangent T1 is tangent to the top surface of the extension body and a second tangent T2 is tangent to the pressure side surface at the endmost part of the trailing edge, wherein the first and second tangents intersect at an intersection length downstream of the trailing edge (claim 10). 
The extension body in combination with the trailing edge forms a non-symmetrical downstream facing profile surface (claim 11). 
The trailing edge is located at beyond 50% of a chord length of the aerodynamic element (claim 15).

An actuator (270, or unnumbered; note column 10, lines 17-30; and column 11, lines 1-25) is operatively connected to the extension body for controlling the angle of a suction side surface of the extension body with respect to the suction surface of the aerodynamic element (claim 18).
The extension body extends over a limited length of the trailing edge of the aerodynamic element (claim 19).
Note the exemplary annotated figures below.

    PNG
    media_image3.png
    719
    944
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    714
    944
    media_image4.png
    Greyscale

However, Wobben does not disclose that a length of the extension body extending from the trailing edge in the airflow direction is less than the intersection length (claim 10), and does not disclose that the length l of the extension body in the airflow direction fulfils the equation l ≤ T tan α, wherein T is a thickness of the trailing edge perpendicular to the airflow direction, and α is the angle between the pressure side end of the trailing edge and the end rim of the extension body, the angle α being about 25 degrees (claim 14). Rather, a length of the extension body extending from the trailing edge in the airflow direction is equal to the intersection length.

Ross (figure 5) shows an airfoil 30, wherein the airfoil is provided at least partly with an aerodynamic element comprising a cross section in an airflow direction with an upper suction 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the rotor blade of Wobben such that the length of the extension body extending from the trailing edge in the airflow direction is less than the intersection length, and such that  the length l of the extension body in the airflow direction fulfils the equation l ≤ T tan α, wherein T is a thickness of the trailing edge perpendicular to the airflow direction, and α is 

However, in figure 5 of Ross there is a movable element or flap 42, but the endmost part of the trailing edge is indeterminate from figure 5.

Figure 10 of Ross teaches that the endmost part of an airfoil 10 has a trailing edge and a movable element or flap 72, for the purpose of providing a manner of attachment of the movable element or flap to the trailing edge via an external hinge 73. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified rotor blade of Wobben such that the movable element or flap 42 of figure 5 is attached to the airfoil at the trailing edge, as taught by figure 10 of Ross, for the purpose of providing a manner of attachment of the movable element or flap to the trailing edge via an external hinge. This modification results in the second tangent T2 is tangent to the pressure side surface at the endmost part of the trailing edge, the endmost part of the trailing edge being the endmost part of the rotor blade.

Fukami 2013/0094970 (figures 1-4, inclusive) shows an aerodynamic element comprising: a flat-back airfoil 20 with a cross section in an airflow direction having a suction side surface 14, a pressure side surface 12, and a trailing edge 9 extending between the suction side surface and the pressure side surface. Paragraph 125 teaches that the airfoil may be applied 

In light of the teachings of Fukami, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply the teachings of the airfoil of Ross to the wind turbine rotor blade of Wobben, as evidenced by Fukami, for the purpose of allowing for multiple applications of the airfoil.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 13:  
Claim 13, which recites that the length 1 of the extension body in the airflow direction is less than an end thickness T of the trailing edge, is not taught by the combination of Ross 5,294,080 in view of Fukami 2013/0094970, and is not taught by the combination of Wobben 7,946,803 in view of Ross 5,294,080, as evidenced by Fukami 2013/0094970. Attempting to form the above combinations to meet the claim language of claim 13 would not result in the relationships recited in claim 10 that the first and second tangents intersect at an intersection length downstream of the trailing edge, and a length of the extension body extending from the trailing edge in the airflow direction is less than the intersection length.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher Verdier/Primary Examiner, Art Unit 3745